 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:18-PO-00328-DB

12                      Plaintiff,                ORDER RESETTING COLLATERAL AND
                                                  DISMISSING INFORMATION
13                           v.
                                                  DATE: March 26, 2019
14 PERRY M. CARROLL,                              TIME: 9:00 a.m.
                                                  COURT: Hon. Deborah Barnes
15                      Defendant.

16

17                                             ORDER

18         Based on the request of the parties, this matter shall be resolved by the defendant

19 forfeiting collateral in lieu of appearance. Collateral in this matter shall be reset to $60.

20 Additionally, the defendant shall pay a $30 processing fee and a $10 special assessment

21 for a total monetary amount of $100. Based on the United States’s Motion to Dismiss, and

22 pursuant to Rule 48 of the Federal Rules of Criminal Procedure, it is HEREBY ORDERED

23 that the Information is dismissed against the above-captioned defendant. The bench trial

24 scheduled for March 26, 2019, is HEREBY VACATED.

25 Dated: February 26, 2019

26
27

28

      ORDER DISMISSING INFORMATION
                                                   1                       UNITED STATES V. CARROLL
30
